United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-322
Issued: May 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2014 appellant, through counsel, filed a timely appeal from the
November 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has the capacity to earn wages as a phlebotomist.
FACTUAL HISTORY
On October 15, 2007 appellant, a 57-year-old letter carrier, filed an occupational disease
claim alleging that the repetitive nature of her duties caused a right hand injury. OWCP accepted

1

5 U.S.C. § 8101 et seq.

her claim for bilateral carpal tunnel syndrome. Appellant underwent surgical releases in 2008.
She received compensation for temporary total disability on the periodic rolls.2
In July 2010 Dr. Sultan A. Quraishi, the attending surgeon and hand specialist, advised
that appellant had been his patient since 2001 and that she was under his care for bilateral carpal
tunnel syndrome. He stated: “She can get trained as [a] phlebotomist and her movements will
not affect her ability to perform this type of job.” OWCP rehabilitation specialist approved a
training plan. Appellant completed her training but was unable to secure placement with a new
employer.
After obtaining current medical restrictions, an OWCP rehabilitation counselor conducted
a labor market survey. Based upon the medically determinable residuals of appellant’s injury,
and taking into consideration all significant preexisting impairments and pertinent nonmedical
factors, the rehabilitation counselor found that appellant was able to perform the selected job of
phlebotomist. The rehabilitation counselor noted that appellant had completed a specific training
program and had acquired the necessary skills to perform the essential functions of a
phlebotomist. The job was being performed in sufficient numbers so as to make it reasonably
available to appellant within her commuting area. According to the labor market survey
completed in March 2013, the weekly wage for the selected position ranged from $420.00 to
$625.00.
Dr. Quraishi completed a current work capacity evaluation. Informed that OWCP had
accepted bilateral carpal tunnel syndrome and a right knee replacement, she indicated that
appellant was able to work eight hours a day with certain restrictions.
OWCP issued a notice of proposed reduction. It informed appellant that the medical and
factual evidence established that she was no longer totally disabled, but rather had the capacity to
earn wages as a phlebotomist at the rate of $420.00 per week.
Appellant did not believe it was fair to reduce her monetary compensation. She noted
that in addition to her carpal tunnel surgery, she also had at right total knee replacement.
Appellant now walked with a limp and had to be patted down every time she traveled by air. She
stated that every employer was looking for someone with at least one year of experience, which
she did not have. Appellant added that she had a pin in her left ankle, which was also an injury
claim. “I was a good employee, if this had not happen to me I could be making more money,
missing overtime and my body would not have all this metal in it.”
In a decision dated January 27, 2014, OWCP reduced appellant’s wage-loss
compensation to reflect her capacity to earn wages as a phlebotomist.
Appellant requested a telephonic hearing, appellant testified that she was trained and had
the skills to do the job of an entry-level phlebotomist, and there was no reason physically that she
could not do the job, but she had no practical experience. She was also not currently capable of
doing anything because of her knee injury.
2

The record indicates that appellant underwent a right total knee replacement in 2009.
No. xxxxxx185.

2

OWCP File

On November 5, 2014 OWCP hearing representative issued a decision affirming the
reduction of appellant’s wage-loss compensation.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.3 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by his or her actual earnings, if his or her actual earnings fairly and
reasonably represent his or her wage-earning capacity. If the actual earnings of the employee do
not fairly and reasonably represent her wage-earning capacity, or if the employee has no actual
earnings, her wage-earning capacity as appears reasonable under the circumstances is determined
with due regard to the nature of her injury, the degree of physical impairment, her usual
employment, her age, her qualifications for other employment, the availability of suitable
employment, and other factors or circumstances which may affect her wage-earning capacity in
her disabled condition.5
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.6 When OWCP makes a medical determination of partial
disability and of the specific work restrictions, it may refer the employee’s case to an OWCP
wage-earning capacity specialist for selection of a position, listed in the Department of Labor’s
Dictionary of Occupational Titles or otherwise available in the open labor market, that fits the
employee’s capabilities in light of her physical limitations, education, age, and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service. Finally, application of the principles set forth in Albert C. Shadrick will determine the
percentage of the employee’s loss of wage-earning capacity.7
ANALYSIS
When appellant was totally disabled for her work due to bilateral carpal tunnel injury,
OWCP paid her compensation for total wage loss. Appellant underwent surgery on both wrists,
and Dr. Quraishi, the attending hand specialist, completed work capacity evaluations indicating
there was no reason appellant could not work eight hours a day with restrictions. The medical

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

5 U.S.C. § 8115(a)

6

Harold S. McGough, 36 ECAB 332 (1984).

7

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

3

evidence thus made clear that appellant’s injury no longer totally disabled her for work. It
remained for OWCP to determine her capacity to earn wages.
Appellant received vocational training to become a phlebotomist. When she was unable
to obtain placement with a private employer within the time frame set by the rehabilitation
counselor, the rehabilitation counselor found that appellant was nonetheless able to perform the
selected job of phlebotomist based on the medically determinable residuals of her injury and
taking into consideration all significant impairments and pertinent nonmedical factors. She duly
conducted a labor market survey and found that the job was being performed in sufficient
numbers so as to be reasonably available to appellant within her commuting area. Accordingly,
OWCP reduced appellant’s compensation to reflect her capacity to earn entry-level wages as a
phlebotomist.
Appellant’s principal argument is that she has been unable to secure a job as a
phlebotomist. As the Board explained in the case of J.Q.,8 the very fact that the claimant was
unable to secure a position in the open labor market made it necessary to determine her wageearning capacity on the basis of a position deemed suitable but not actually held. Such a position
must be performed in sufficient numbers within the claimant’s commuting area. If it is, as the
rehabilitation counselor confirmed, then the position is deemed to be reasonably available
notwithstanding the claimant’s failure to secure a position. It must be remembered that OWCP
did not reduce the claimant’s compensation based on actual wages. It reduced her compensation
under section 8115(a) of FECA based on her capacity to earn wages in her partially disabled
condition.
In short, appellant was no longer totally disabled for work and was no longer entitled to
compensation for total wage loss. Even though she was not currently able to find a job as a
phlebotomist, she had the capacity to earn wages in that position, and it was found that such jobs
were reasonably available to her within her commuting area. OWCP has met its burden of proof
to reduce appellant’s compensation benefits.
With respect to appellant’s right total knee replacement, the Board notes that Dr. Quraishi
was aware of OWCP’s acceptance of her right knee injury when he completed the last work
capacity evaluations before OWCP reduced her compensation. Dr. Quraishi remained of the
opinion that there was no reason appellant could not work eight hours a day with restrictions.
As OWCP followed proper procedure in determining appellant’s capacity to earn entrylevel wages as a phlebotomist, the Board will affirm OWCP’s November 5, 2014 decision.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has the capacity to earn wages as a phlebotomist and is
therefore no longer entitled to compensation for total disability.
8

Docket No. 13-395 (issued May 1, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

